UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 14, 2013, there were162,267,546shares of Common Stock, $0.001 par value, outstanding and7,178shares of Preferred Stock, $100 par value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets at June 30, 2013(unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012(unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Note Regarding Forward Looking Statements 23 Overview 23 Critical Accounting Policies 23 Results of Operations 23 Liquidity and Capital Resources 28 Off-Balance Sheet Arrangements 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS 　 At At ASSETS June 30, 2013 December 31, 2012 (Unaudited) Current Assets Cash $ $ Trade accounts receivable, net Other receivables Inventory, net Prepaid expenses Deposits Total current assets Intangible assets, net Property and equipment, net TOTAL ASSETS $ $ LIABILITIES ANDSTOCKHOLDERS' EQUITY Current Liabilities Lines of credit $ - $ Trade accounts payable Accrued payroll and other accrued liabilities Shares to be issued - Notes Payable and Accrued Interest -Current Portion Total current liabilities Long-Term Liabilities Notes Payable and Accrued Interest-Less current portion Total liabilities Preferred stock, $100 par value, 25,000,000 shares Authorized; 7,178 and 7,178 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares Authorized; 162,267,546 and 162,247,546 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated (deficit) ) ) Total Powin Shareholders' Equity Non-controlling interests ) ) Total equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 　 　 For the three months ended June 30, For the six months ended June 30, 　 　 Sales- Net $ 　 　 Cost of Sales 　 　 Gross Profit 　 　 Operating Expenses 　 　 　 　 　 　 Operating Loss ) 　 　 Other Income (Expense) 　 　 Other Income Interest Income (Expense)– Net ) - ) Gain on Sales of Assets - - - Miscellaneous Expenses ) 　 　 Total Other Income (Expense) 　 　 Loss Before Income Taxes ) 　 　 Income Taxes - - 　 　 Net Loss ) Net loss attributable to non-controlling interest in subsidiaries ) Net loss attributable to Powin Corporation $ ) $ ) $ ) $ ) 　 　 Loss per Share 　 　 Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) 　 　 Weighted Average Shares 　 　 Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three-months ended June 30, For the six- months ended June 30, Net loss $ ) $ ) $ ) $ ) Other Comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interest in subsidiaries ) Comprehensive loss attributable to Powin Corporation $ ) $ ) $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements 5 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six-months ended June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net income to net cash Provided by (used) in operating activities Net loss attributable to non-controlling interest in subsidiary ) ) Depreciation and amortization Stock option compensation Warrants expenses - Provision for obsolete inventory Share based compensation Provision for doubtful accounts receivable - Provision for doubtful Other receivable - Changes in operating assets and liabilities Trade accounts receivable ) ) Other receivables ) Inventories ) Prepaid expenses ) ) Deposits ) Trade accounts payable Accrued payroll and other liabilities ) Shares to be issued - Net cash used in operating activities ) ) INVESTING ACTIVITIES Acquisition of intangible assets ) ) Capital expenditures - ) Total cash flows used in investing activities ) ) FINANCING ACTIVITIES Proceeds from notes payable and accrued interest - Payment on notes payable and accrued interest ) - Proceeds from line of credit Payment on line of credit ) ) Net cash flows provided by financing activities Impact of foreign exchange on cash ) ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSUREOF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 6 POWIN CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Description of Business and Summary of Significant Accounting Policies Description of Business and History Powin Corporation (the “Company” and / or “Powin”) has relationships with various manufacturers in China that manufacture a variety of products for distribution in the United States of America.The Company’s client base includes distributors in the transportation, medical, sports, camping, fitness, and packaging and furniture industries.Operations outside the United States of America are subject to risks inherent in operating under different legal systems and various political and economic environments.Among the risks are changes in existing tax laws, possible limitations on foreign investment and income repatriation, government price or foreign exchange controls, and restrictions on currency exchange.Net assets of foreign operations accounted for less than one percent of total net assets as of June 30, 2013 and December 31, 2012. In April 2006, the Company purchased the equipment of Quality Bending and Fabrication, LLC (“QBF”) in exchange for $1,500,750 in cash.The acquisition of QBF was made to expand the Company’s operations and diversify its industrial base for future growth. In October 2007, the Company purchased the name, Maco Wood Products, Inc., in exchange for $11,200 in cash.The acquisition of Maco Wood Products was made to expand the Company’s operations and industrial base for future growth with further diversification of its product lines.Assets obtained from this acquisition were being used by the Company’s wholly-owned subsidiary, Powin Wooden Product Service, Inc.; however, in 2010 this subsidiary’s inventories were sold off and this subsidiary converted to providing warehousing services. On July 8, 2008, our shareholders approved an agreement with Exact Identification Corporation whereby it was agreed that the Company would merge with and into Exact Identification Corporation (the “Merger”) in order to combine efforts and maximize company growth.July 8, 2008 is the official date the reverse recapitalization was consummated. The Articles of Merger were filed with the State of Nevada on August 21, 2008. As a result of this transaction, the Company has merged with and into Exact Identification Corporation.A name change was also filed in connection with the Articles of Merger on August 21, 2008, and the combined entity is now referred to as “Powin Corporation.”Immediately prior to the Merger, Exact underwent a 1:25 reverse stock split, bringing the number of shares outstanding in Exact to 5,223,027.Pursuant to the Merger, Joseph Lu (the sole shareholder of Powin prior to the Merger) received 150,000,000 shares of the Company’s common stock in exchange for 1,000 shares of Powin’s no-par value stock.The combination of Exact ID and Powin was classified for accounting purposes as a reverse merger with Powin acting as the acquirer.We subsequently merged into Exact ID and Exact’s shares were then retained by Joseph Lu as consideration for the merger. For accounting purposes, Powin Corporation was the acquiring entity. In August 2010, the Company established Powin Energy as a subsidiary, focusing on the manufacturing and development of battery energy storage systems. The Company was able to obtain key individuals in the renewable energy sector to efficiently lead and grow Powin Energy into a market leader of energy storage technology used in stationary, transportation and portable power applications. 7 In February 2011, the Company entered into ajoint venture, in Saltillo Coahuila, Mexico, POWIN Industries CA de CV (“Mexico”), whereby POWIN will hold an 85% controlling interest in the joint venture, which will manufacture Freightliner Truck parts and components to supplement Powin Manufacturing’s and POWIN’s China metal manufactured products. All products will be sold in Mexico and North America. The Company contributed equipment and paid expenses and liabilities on behalf of the joint venture totaling approximately $1.7 million. In January 2012, the joint venture RealForce-Powin was merged with Powin Energy by Powin Corporation.In January 2012, the Company’s Board of Directors authorized the merger as it was determined to be in the best interest of the Company. In January 2012, the board of directors approved to consolidate and merge the operations of MACO Furniture and Gladiator formerly separate segments, into Channel Partner Program (“CPP”), another one of the Company’s wholly-owned subsidiaries. Effective April 26, 2013, the Registrant’s wholly-owned subsidiary, Quality Bending & Fabrication, Inc.,(“QBF”)entered into an Asset Acquisition Agreement with CoSource USA LLC(“CoSource”)to acquire all of the latter’s assets.The purchase price was $493,095. $339,181 of other expenses was booked in relation to this acquisition. CoSource is an Oregon limited liability company of which Joseph Lu, the CEO of the Registrant, is the managing member. QBF acquired the assets of CoSource in order to provide products and services to the former customers of CoSource upon the latter’s cessation of business. In June 2013, QBF changed its name to Powin Manufacturing Inc. (“PM”). Basis of Preparation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed consolidated financial statements.Operating results for the six-month period ended June 30, 2013, are not necessarily indicative of the results to be expected for other interim periods or for the full year ended December 31, 2013.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the Securities Exchange Commission. Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Powin Corporation and its wholly-owned subsidiaries, Powin Manufacturing, LLC (“PM”),Powin Wooden Product Service, Inc.,(“Wooden”), ChannelPartner Program (“CPP”), Powin Energy, Inc., and majority owned (85%) joint venture, Powin IndustriesSA de CV (“Mexico”).All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. 8 Going Concern The Company sustained operating losses during the three and six months ended June 30, 2013 and 2012 and incurred negative cash flows from operations in 2013. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtain additional financing, as may be required. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. The Company is a business-to-business (“B2B”) distributor of various consumer goods and equipment in the renewable energy space as well as a manufacturer and supplier of parts used in the assembly of heavy equipment such as large tractor-trailer trucks.The Company took on some additional risk since the latter half of 2012 through transitioning from business-to-business to manufacturing their own brand and testing the market for certain products. During 2013, the Company has experienced declining net sales and increased operating expenses, which resulted in a consolidatednet loss of $2,351,796 for the six months ended June 30, 2013 compared to a consolidated net loss of $963,913for the same period of last year.In addition, consolidated net cash used in operating activitiesincreased from $1,484,058 for the six months ended June 30, 2012 to $2,071,562for the six months ended June 30, 2013.Management’s plans in addressing these operational issues are to seek new growth in higher margin sales and improve direct costs of manufacturing through better management of work flows and inventory management to minimize direct costs. As a result of the management’s plan, the Company has improved the gross profit margin from 6.6% for the six months ended June 30, 2012 to 10.5% for the six months ended June 30, 2013. Management plans for 2013 are to generate more cash from operating activities. If the operation can not provide sufficient cash flow, the Company may have to reduce its operating expenses and to seek additional funding through additional debt and/or equity offerings. Use of Estimates The preparation of consolidated financial statements in accordance with GAAP requires the use of management’s estimates. These estimates are subjective in nature and involve judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at year-end, and the reported amounts of revenues and expenses during the year. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of six months or less to be cash equivalents.At June 30, 2013 and December 31, 2012, the Company had no cash equivalents. 9 The Company places its cash with high credit quality financial institutions but retains a certain amount of exposure as cash is held primarily with two financial institutions and deposits are only insured up to the Federal Deposit Insurance Corporation limit of $250,000. The Company maintains its cash in bank accounts, which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk. Trade Accounts Receivable Trade accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis; thus, trade accounts receivable do not bear interest.Trade accounts receivable are periodically evaluated for collectability based on past credit history with customers and their current financial condition.Balances outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to trade accounts receivable. Bad debt expense for the six months ended June 30, 2013 and 2012 were$70,881 and $0, respectively .The Company has an allowance for doubtful accounts of $683,989and $613,108 as of June 30, 2013 and December 31, 2012. Inventories Inventories consist of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.The following table represents the Company’s inventories at each of the indicated balance sheet dates.For the six months ended June 30, 2013 and 2012, the Company recorded a provision for inventory obsolescence of$206,603and $88,000, respectively, which is included in cost of sales. June 30, December 31, Raw Materials $ $ Work in Progress Finished Goods Reserve for slow moving and obsolete inventory ) ) Inventories, Net $ $ Intangible Assets Identifiable intangible assets with finite lives are amortized over their estimated useful lives. They are generally amortized based on the associated projected cash flows in order to match the amortization pattern to the pattern in which the economic benefits of the assets are expected to be consumed.They are reviewed for impairment if indicators of potential impairment exist.Capitalized patent costs represent legal fees associated with filing and maintaining a patent application for the Company’s U-Cube product.The Company accounts for its patents in accordance with ASC 350-30 and ASC 360. The Company also purchased the rights to a domain name during the fiscal year 2012, realforce.com. The Company amortizes both the capitalized patent costs and domain name on a straight-line basis over an estimated useful life of 5 years. 10 Property and Equipment Property and equipment are carried at cost less accumulated depreciation and amortization.For financial reporting and income tax purposes, the costs of property and equipment are depreciated and amortized over the assets estimated useful lives, using principally the straight-line method for financial reporting purposes and an accelerated method for income tax purposes.Costs associated with repair and maintenance of property and equipment are expensed as incurred.Changes in circumstances, such as technological advances, changes to the Company’s business model or capital strategy could result in actual useful lives differing from the Company’s estimates.In those cases where the Company determines that the useful life of property and equipment should be shortened, the Company would depreciate the asset over its revised remaining useful life thereby increasing depreciation expense. The Company depreciates property and equipment over the following estimated useful lives: Building 39 years Manufacturing Equipment 7-15 years Office Equipment & Computers 3-5 years Autos 5-7 years Impairment of Long-Lived and Intangible Assets The Company reviews long-lived assets for impairment when circumstances indicate the carrying amount of an asset may not be recoverable based on the undiscounted future cash flows of the asset.If the carrying amount of the asset is determined not to be recoverable, a write-down to fair value is recorded. Fair values are determined based on discounted cash flows, or external appraisals, as applicable.The Company reviews long-lived assets for impairment at the individual asset or the asset group level for which the lowest level of independent cash flows can be identified. Considerable management judgment is necessary to estimate the fair value of the Company’s long lived assets; accordingly, actual results could vary significantly from such estimates.Assets to be disposed of are carried at the lower of their financial statement carrying amount or fair value less costs to sell.The Company determined that the long-lived assets included in the consolidated balance sheets were not impaired. Revenue Recognition The Company recognizes revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. Most of the Company’s products are imported from China and shipped directly to the customer either FOB Port of Origin or FOB Shipping Destination U.S.If the product is shipped FOB Port of Origin revenue is recognized at time of delivery to the Company’s representative in China, when the proper bills-of-lading have been signed by the customer’s agent and ownership passed to the customer.For product shipped FOB Shipping Destination U.S., revenue is recognized when product is off-loaded at the U.S. Port of Entry and delivered to the customer, when all delivery documents have been signed by the receiving customer, and ownership has passed to the customer.For product shipped directly from the Company’s warehouse or manufactured by the Company in the U.S. and then shipped to the customer, revenue is recognized at time of shipment as it is determined that ownership has passed to the customer at shipment and revenue is recognized.The Company considers the terms of each arrangement to determine the appropriate accounting treatment.Amounts billed to customers for freight and shipping are classified as revenue. 11 For orders placed by a customer needing customized manufacturing, the Company requires the customer to issue its signed purchase order with documentation identifying the specifics of the product to be manufactured. Revenue is recognized on customized manufactured products at completion and shipment of the product.If the customer cancels the purchase order after the manufacturing process has begun, the Company invoices the customer for any manufacturing costs incurred and revenue is recognized.Orders canceled after shipments are fully invoiced to the customer and revenue is recognized. Cost of Sales Cost of sales includes cost of inventory sold during the period, net of discounts and allowances, freight and shipping costs, warranty and rework costs, and sales tax. Advertising The Company expenses the cost of advertising as incurred.For the three months ended June 30, 2013 and 2012, the amount charged to advertising expensewas $14,721 and $13,440, respectively.For the six months ended June 30, 2013 and 2012, the amount charged to advertising expensewas $25,125 and $29,332, respectively. Income Taxes Deferred tax assets and liabilities are recorded based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The Company calculates a provision for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized by identifying the temporary differences arising from the different treatment of items for tax and accounting purposes.In determining the future tax consequences of events that have been recognized in the financial statements or tax returns, judgment and interpretation of statutes is required.Additionally, the Company uses tax planning strategies as a part of its tax compliance program.Judgments and interpretation of statutes are inherent in this process. The accounting guidance for uncertainties in income tax prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. The Company recognizes a tax benefit from an uncertain tax position in the financial statements only when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits and a consideration of the relevant taxing authority’s widely understood administrative practices and precedents. 12 Prior to July 8, 2008, the Company had elected under the Internal Revenue Code to be taxed as an S Corporation.In lieu of corporation income taxes, the stockholder of an S Corporation is taxed on his proportionate share of the Company’s taxable income.Due to the merger on July 8, 2008, the Company is now subject to Federal income tax. Loss Per Share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive. Foreign Currency Translation In February 2011, the Company entered into a joint venture establishing a new company in Mexico under which the Company holds an 85% majority interest at June 30, 2013.The functional currency is the Mexican Peso.All transactions are translated into U.S. dollars for financial reporting purposes.Balance Sheet accounts are translated at the end-of-period rates while income and expenses are translated at the average of the beginning andend of period rates.The Mexico Peso Balance Sheet foreign currency exchange rate at June 30, 2013 was 13.02% and the income statement average beginning and ending rate was 12.56%. For the three months ended June 30, 2013 and 2012, translation losses amounted to $(408) and $(55,948), respectively and are shown as a separate component of comprehensive income and stockholders’ equity as accumulated other comprehensive income.For the six months ended June 30, 2013 and 2012, translation losses amounted to $(738) and $(34,311), respectively and are shown as a separate component of comprehensive income and stockholders’ equity as accumulated other comprehensive income. Note 2:Recently Issued Accounting Pronouncements Accounting standards promulgated by the FASB change periodically. Changes in such standards may have an impact on the Company’s future financial statements. The following are a summary of recent adopted accounting developments. Recently Issued Accounting Pronouncements - Adopted FASB Accounting Standards Update No. 2012-08 In September 2012, the FASB issued ASU 2012-08, Testing Goodwill for Impairment, which provides an entity the option to first assess qualitative factors to determine whether it is necessary to perform the current two-step test for goodwill impairment. If an entity believes, as a result of its qualitative assessment, that it is more-likely-than-not that the fair value of a reporting unit is less than its carrying amount, the quantitative impairment test is required. Otherwise, no further testing is required. The revised standard is effective for the Company for its annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2012. The adoption of ASU 2012-08 is not expected to significantly impact the Company’s consolidated financial statements. 13 FASB Accounting Standards Update No. 2012-11 In December 2012, the FASB issued the FASB Accounting Standards Update No. 2012-11“Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2012-11”).This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The adoption of ASU 2012-11 is not expected to significantly impact the Company’s consolidated financial statements. FASB Accounting Standards Update No. 2013-02 In February 2013, the FASB issued ASU No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive (Topic 220, ASU 2013-02). This guidance is the culmination of the FASB’s deliberation on reporting reclassification adjustments from accumulated other comprehensive income (AOCI). The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income. However, the amendments require disclosure of amounts reclassified out of AOCI in its entirety, by component, on the face of the statement of operations or in the notes thereto. Amounts that are not required to be reclassified in their entirety to net income must be cross referenced to other disclosures that provide additional detail. This standard is effective prospectively for annual and interim reporting periods beginning after December 15, 2012.The adoption of this pronouncement is not expected to have a material impact on the Company’s financial statements. Recently Issued Accounting Pronouncements – Not Adopted In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. The amendments in ASU No. 2013-05 resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. The amendments in this standard is effective prospectively for fiscal years, and interim reporting periods within those years, beginning December 15, 2013. We are evaluating the effect, if any, adoption of ASU No. 2013-05 will have on our condensed consolidated financial statements. In April 2013, the FASB issued ASU No. 2013-07, Presentation of Financial Statements (Top 205): Liquidation Basis of Accounting. The objective of ASU No. 2013-07 is to clarify when an entity should apply the liquidation basis of accounting and to provide principles for the measurement of assets and liabilities under the liquidation basis of accounting, as well as any required disclosures. The amendments in this standard is effective prospectively for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. We are evaluating the effect, if any, adoption of ASU No. 2013-07 will have on our condensed consolidated financial statements. 14 In July 2013, the FASB issued ASU No. 2013-11, Income Taxes (Top 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. The objective of ASU No. 2013-11 is to provide guidance on the financial statement presentation of an unrecognized tax benefit when a net loss carryforward, similar tax loss, or tax credit carryforward exists. The amendments in this standard is effective for all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists for fiscal years, and interim periods beginning after December 15, 2013. We are evaluating the effect, if any, adoption of ASU No. 2013-11 will have on our condensed consolidated financial statements. Note 3:Customer and Supplier Concentration of Credit Risk A significant portion of the Company’s revenue is derived from a small number of customers. For the six months ended June 30, 2013 and 2012, sales to the Company’s three largest customers accounted for 64% and68%of net sales, respectively. No other customers accounted for more than ten percent of total net sales for the six months ended June 30, 2013 and 2012. At June 30, 2013, the same three customers accounted for 57% or $2,027,715 of theCompany’s trade receivables.At December 31, 2012, these same three customers accounted for 43% or $2,659,400 of the Company’s trade receivables. Management does not normally require collateral for trade accounts receivable. Logan Outdoor Products is a Company that is determined to be a related party with Powin Corporation as it has common ownership with the Company’s CEO and President.Amounts outstanding in accounts receivable due from Logan Outdoor Products as of June 30, 2013 and December 31, 2012were $1,021,406 and $245,122, respectively.Please see Note 7 –Related Party Transactionsfor further information. The Company purchased a substantial portion of its supplies and raw materials from three suppliers, which accounted forapproximately 59%, or $6,037,723 of total purchases during the six months ended June 30, 2013.The same three vendors accounted forapproximately 47%, or approximately $12 millionof total purchases during the six months ended June 30, 2012.As of June 30, 2013 and 2012, the Company owed these vendors in a total amountof $1,877,727 and $6,140,692, respectively. Note 4: Notes Payable In March 2011, the Company signed a new banking facility with Key Bank for a two-year $2,000,000 line-of-credit with a maturity date of May 15, 2013. The new line is not personally guaranteed by any board member or stockholder but is secured by all receivables, inventory and equipment.The new line-of-credit is indexed to the prime rate less three-fourths of a point.The Company’s operating line-of-credit outstanding balances as of June 30, 2013 and December 31, 2012were $0 and $1,600,000,respectively. As of March 2013, the Company had repaid all outstanding balances under this line. 15 The Company’s operating line-of-credit was subject to negative and standard financial covenants.The negative covenants restricted the Company from incurring any indebtedness and liens except for trade debt incurred in the normal course of doing business; such as, borrowing money including capital leases; sell, mortgage, assign, pledge, lease, grant security interest in, or encumber any of the Company’s assets or accounts; engage in any business substantially different than in which the Company is currently engaged; loan, invest or advance money or assets to any other person, enterprise or entity.Other standard financial covenants consisted of; current ratio of 1.25 to 1.00 tested at the end of each quarter; total liabilities to capital ratio of 2.50 to 1.00 tested at the end of each year; operating cash flow to fixed charge ratio of not less than 1.25 to 1.00 tested at the end of each year.As of June 30, 2013, the Company has paid in full for line of credit and the line of credit is closed. In June 2011, the Company entered into a five-year equipment note payablewith Key Bank, with maximum borrowings available of $500,000, with a maturity date of June 21, 2016.The interest rate on this equipment note payable is fixed at 3.05%.The proceeds of this equipment note payable were used to upgrade old outdated equipment and add new state-of-the-art metal manufacturing equipment to the Company’s PM and Mexico segments.At June 30, 2013 and December 31, 2012, the Company’s equipment note payable balance was$325,000 and $375,000, respectively.The Company has no covenants in respect to this equipment note payable, however it is secured by equipment purchased using this facility. On December 18, 2012, the Company signed a new loan with Sterling Bank for $163,000 with a maturity date of January 1, 2017 and is secured by all inventory, receivables and equipment. The interest rate is 3.25%. The Company’s outstanding loan balance as of June 30, 2013 and December 31, 2012 was $147,176 and $163,000, respectively. On March 15, 2013, the Company entered into a new $2.0 million line-of-credit with 3U, a supplier of Powin, with a maturity date of June 30, 2015. The interest rate on the line-of-credit is fixed at 6% and there are no covenant requirements. The balance of the loan, including accrued interest, as of June 30, 2013 was $2,031,890. On March 11, 2013, the Company entered into a related party note with the CEO, Joseph Lu, in the amount of $2 million. This allowed Powin to pay off the $1.6 million bank line-of-credit in full. The loan from Joseph Lu, including accrued interest, amounted to $2,036,822 as of June 30, 2013. The unsecured loan has a 6% annual interest rate is due June 30, 2015. Note 5:Stock Options In February 2011, the Company’s Board of Directors approved the adoption of the Powin Corporation 2011 Stock Option Plan (“the Plan”) and submitted its ratification to the shareholders at the shareholders’ meeting held June 15, 2011, where the shareholders did approve the Plan. The Company records stock-based compensation expense related to stock options and the stock incentive plan in accordance with ASC 718, “Compensation – Stock Compensation”. On June 15, 2011, the Company granted awards in the form of incentive stock options to its key employees for up to 1,170,000 shares of common stock.From June 15, 2011, to December 31, 2011, four employees left the Company electing not to exercise their vested options and 80,000 incentive stock options were forfeited.Awards are generally granted with an exercise price that approximates the market price of the Company’s common stock at the date of grant. 16 The stock option expense included in general and administrative expense for the three months ended June 30, 2013 and 2012 are $23,400 and $23,400, respectively. The stock option expense included in general and administrative expense for the six months ended June 30, 2013 and 2012 are $46,800 and $61,104, respectively.ASC 718. “Compensation-Stock Compensation” requires that only the compensation expense expected to vest be recognized. Therewere no stockoptions granted in the six months ended June 30, 2013. On June 28, 2013, the Company’s board approved the Company to grant a total of 1,680,000 shares of stock options to its employees as incentive compensation. The option has an exercise price of $0.35, expires in 10 years and with 20% to be vested on award and 20% to be vested on each anniversary for 4 years. The fair value of each option award is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table.The expected volatility is based on the daily historical volatility of comparative companies, measured over the expected term of the option.The risk-free rate is based on the implied yield on a U.S. Treasury zero-coupon issue with a remaining term closest to the expected term of the option. The dividend yield reflects that the Company has not paid any cash dividends since inception and does not intend to pay any cash dividends in the foreseeable future. The following assumptions were used to determine the fair value of the options at date of original issuance on June 15, 2011: Dividend yield 0 Expected volatility 86.8% Risk-free interest rate 1.6% Term in years Forfeiture rate 45.3% A summary of option activity as is presented below: Options Weighted average exercise price Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at December 31, 2011 Options exercised - Options forfeited or expired ) - - ) Outstanding at December 31, 2012 Options exercised - Options forfeited or expired ) - - ) Outstanding at June 30, 2013 $ $ 17 Note 6:Capital Stock And Warrants It should be noted that the conversion rate for 1 preferred share is 200 shares of Powin Corporation common stock. In March 2012, the Company issued 20,000 common shares to its Board of Directors for their services on the board, with an expense of $8,800 to the Company. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In June 2012, the Company issued 20,000 shares of Common Stock to its Board of Directors for their services on the board at $0.59 per share with an expense of $11,800. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In June 2012, the Company declared preferred stock dividends. The Company accrued a total of 388 dividends in preferred shares and booked $38,800 increase in Preferred stock.The dividends were issued on June 30, 2012. In September 2012, we issued 15,000 shares of our common stock to our directors for their services on the board, with an expense of $5,250 to the Company. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In December 2012, we issued 20,000 shares of our common stock to our directors for their services on the board, with an expense of $7,800 to the Company. Each director received 5,000 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In December 2012, the Company declared preferred stock dividends. The Company accrued a total of 410 dividends in preferred shares and booked $41,000 increase in Preferred stock.The dividends were issued on December 31, 2012. In March 2013, the Company issued 20,000 common shares to its Board of Directors for their services on the board, with an expense of $5,200 to the Company. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. In June 2013, the Company approved issuance of 20,000 common shares to its Board of Directors for their services on the board, with an expense of $7,000 to the Company booked in June 2013. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. The shares were issued in July 2013. In June 2013, the Company declared preferred stock dividends. The dividends were issued in July 2013.The Company accrued a total of 441 dividends in preferred shares and booked $44,100 increase in Preferred stock in July 2013. Effective March 27, 2013, the Company extended both the series “A” and series “B” warrants expiration dates from March 31, 2013 to June 30, 2013. Effective April 15, 2013, the Company entered into a Settlement Agreement and Mutual Release (“Settlement Agreement”)to settle the previously disclosed action entitledGlobal Storage Group, LLC v. Virgil L. Beaston and Powin Renewable Energy Resources, Inc. Case No. 1202-1712 in the Circuit Court of the State of Oregon for the County of Multnomah ( February 8, 2012). 18 Pursuant to the Settlement Agreement, (i)the parties signed mutual releases; (ii) Global Storage Group, LLC,; Harvey Weiss; Sam Leven; and Virgil Beaston assigned to the Company all right, title and interest in the invention known as “Electrical Energy Storage Unit and Control System and Applications Thereof” for which a PCT application for patent was filed on March 5, 2011, also known as PCT Application No. PCT/CN2011/071548; and (iii) the Company paid the sum of $60,000 to Global Storage Group, LLC and $30,000 to Virgil Beaston. In addition, the Company issued (i) a Warrant to Purchase Common Stock to Global Storage Group, LLC for 700,000 shares of the Company’s common stock at an exercise price of $2.50; and (ii) a Warrant to Purchase Common Stock to Virgil L. Beaston for 300,000 shares of the Company’s common Stock at an exercise price of $2.50. The exercise period of each Warrant is 60 months from the date of issuance. The Company booked $244,845 as warrants expenses in general and administrative expenses for the three and six months ended June 30, 2013. The following assumptions were used to determine the fair value of the options at date of original issuance on April 15, 2013: Dividend yield 0 Expected volatility 160.7% Risk-free interest rate 1.6% Term in years Forfeiture rate 0.0% A summary of warrants activity as is presented below: Warrants Weighted average exercise price Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at December 31, 2012 - $ - - $ - Warrants granted Warrants exercised - Warrants forfeited or expired - Outstanding at June 30, 2013 $ $ Note 7:Related Party Transactions The facility rented by the PM segment is owned by the Company’s two major shareholders and their real estate company Powin Pacific Properties LLC.On June 1, 2011, the Company entered into a 122 month lease for its current facility, which is owned by the Company’s two major shareholders and their real estate company Powin Pacific Properties LLC., and moved all the operating segments of OEM, Maco, Wooden, CPP, and Energy into the one facility.Rent expenses amounted to $188,721 and$115,823for the three months ended June 30, 2013 and 2012, respectively. Rent expenses amounted to $377,442 and$304,644for the six months ended June 30, 2013 and 2012, respectively. Rental rates are deemed to be and were derived by local market rates for the rents when the contracts were entered. 19 Minimum future lease payments under non-cancelable operating leases having remaining terms in excess of one year as of June 30, 2013 are as follows: Year Lease Payment 2013(6 months remaining) $ Thereafter Total $ On March 11, 2013 the Company entered in a related party note with the Company’s CEO, Joseph Lu, in the amount of $2 million. This allowed the Company to pay off the $1.6 million bank line-of-credit in full. The loan from Joseph Lu with accrued interest amounted to $2,036,822 as of June 30, 2013. The loan has a 6% annual interest rate, with no guarantee or collateral and due June 30, 2015. The Company’s CEO, Joseph Lu, previously owned 45%of Logan Outdoor Products, LLC.Mr. Lu’s interest in Logan Outdoor Products was sold in March 2013 and as such is no longer considered a related party. The Company has made sales to Logan Outdoor Products in the amountof $3,221,923and $4,540,899 for the three months ended June 30, 2013 and 2012, respectively. The Company has made sales to Logan Outdoor Products in the amountof $3,977,854 and $9,325,223 for the six months ended June 30, 2013 and 2012, respectively. The accounts receivable due from Logan Outdoor Products are $1,021,406 and $245,122, at June 30, 2013 and December 31, 2012, respectively.The Company has determined its pricing based on the negotiated exchange amounts that reflect market prices for the products sold to Logan Outdoor Products. The Company’s CEO, Joseph Lu,also owned a 50%membership interestin CoSource USA, LLC (“CoSource”) and was its managing member.Effective April 26, 2013, the Company’s wholly-owned subsidiary, Powin Manufacturing entered into an Asset Acquisition Agreement with CoSource to acquire all of the latter’s assets.The purchase price was $493,095. $339,181 of other expenses was booked in relation to this acquisition. The Company made no sales to CoSource for the three months ended June 30, 2013 and 2012. Sales to CoSource, prior to acquisition, were $0 and $33,056 for the six months ended June 30, 2013 and 2012, respectively. The accounts receivable due from CoSource was $2,094 and $37,129 at June 30, 2013 andDecember 31, 2012, respectively.The Company has determined its pricing based on the negotiated exchange amounts that reflect market prices for the products sold to CoSource. The facility rented by the Maco segment, which was canceled in May 2011, is owned by two of the Company’s major shareholders and their real estate company Powin Pacific Properties LLC.Rent paid was $26,510 for the year ended 2011. Effective January 1, 2012, Maco was combined with CPP. Rental rates are deemed to be and were derived by local market rates for the rents when the contracts were entered. 20 Note 8:Contingencies On March 13, 2013, Yang Ming Marine Transport Corporation filed a lawsuit in Washington County Circuit Court (Case No. C131895CV) for $20,000 in connection with an alleged breach by Powin Corporation of a liquidated damages clause in a shipping contract.Powin Corporation has obtained an indefinite time to answer the complaint to investigate the possible resolution of the dispute. Note 9:Business Segment Reporting Basis for Presentation Our operating businesses are organized based on the nature of markets and customers.Segment accounting policies are the same as described in Note 1. Effects of transactions between related companies are eliminated and consist primarily of inter-company transactions and transfers of cash or cash equivalents from corporate to support each business segment’s payroll, inventory sourcing and overall operations when each segment has working capital requirements. A description of our operating segments as of June 30, 2013 and December 31, 2012, can be found below. Powin OEM: All products are sold in North America and include steel gun safes; outdoor cooking equipment; including dutch camping ovens and frying skillets; trampolines; plastic products; small electronic appliances, as well as products to assist Senior citizens. Powin OEM also offers logistic services and a qualified engineer team to support and provide in-house design. PM: All products are sold in North America and include truck, auto parts, pumps and valves, machinery parts, pulleys and flywheels, pedestals and frames, cylinders and pistons, cranks and crank cases, series cast iron made classical vee-pulleys and taper bushed, vee-pulleys, sprockets and gears, timing wheels, flat belt wheels and roller wheels, cast iron flywheels (dynamic balanced or static balanced), cast ironhand made wheels, bearing blocks, flexible couplings, brake rotors & drums, tie rods and rail wheels, ductile iron cranks, cast iron crank cases, cast iron cylinders and cylinder hubs. PM also provides services for welding, precise machining, forming and stamping, cutting, and bending. Powin Wooden (Powin DC): All services are provided in North America and include warehousing services in support of the Company’s OEM customers and, warehousing support of the Company’s other segments. 21 CPP: Effective January 1, 2012, the business of Maco Furniture and Gladiator formerly separate segments, were merged into CPP, anotherone of the Company’s wholly-owned subsidiaries. All assets, liabilities, and equity interests were transferred to CPP. CPP initially recognized the assets and liabilities transferred at their then carrying amounts as of the date of transfer. CPP is a dual-facing operation. The first is offering services to North American manufacturers in which we open sales channels to sell their products in China by providing logistics, promotion and marketing solutions. In addition, CPP also manages, sells and promotes online sales for Powin approved products through US online web stores, retailers and marketplaces. Items sold online include but are not limited to furniture, LED lighting, and consumer based battery storage products. Powin Energy: Powin Energy provides energy storage solutions and renewable energy products for the residential, commercial, industrial and utility markets. Powin Energy manufactures and develops energy storage technology used in stationary, transportation and portable power applications. All products are sold in North America and include a complete turnkey line of clean technology and renewable energy products including scalable energy storage systems, power supply units for electric vehicles, and other portable power applications. Powin Industries SA de CV (Mexico): All products will be sold in Mexico and North America and include truck, auto parts, pump and valves, machinery parts, pulleys and flywheels, pedestal and frames, cylinder and pistons, crank and crank case, series cast iron made classical vee-pulley and taper bushed, vee-pulleys sprocket and gears, timing wheel, flat belt wheel and roller wheels, cast iron flywheel (dynamic balanced or static balanced), cast iron made hand wheels bearing block, flexible couplings, brake rotors & drums, tie rod and rail wheels, ductile iron cranks, cast iron crank case, cast iron cylinders, cylinder hub. This segment also focuses on the production of gun safes, and will provide services for welding, precise machining, forming and stamping, cutting, and bending. Realforce - Powin Joint Venture Company: Effective January 1, 2012, the joint venture RealForce-Powin was merged by POWIN Corporation.In January 2012, the Company’s Board of Directors authorized the merge as it was determined to be in the best interest of the Company. Note 10: Subsequent Events In June 2013, the Company approved issuance of 20,000 common shares to its Board of Directors for their services on the board, with an expense of $7,000 to the Company booked in June 2013. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. The shares were issued in July 2013. In June 2013, the Company declared preferred stock dividends. The dividends were issued in July 2013.The Company accrued a total of 441 dividends in preferred shares and booked $44,100 increase in Preferred stock in July 2013. 22 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Note Regarding Forward Looking Statements This information should be read in conjunction with the audited consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form10-K for the year ended December31, 2012 as filed with the Securities and Exchange Commission on April 16, 2013, and the unaudited condensed interim consolidated financial statements and notes thereto included in this Quarterly Report. References to “Powin,” the “Company,” “we,” “our” and “us” refer to Powin Corporation and its wholly owned and majority-owned subsidiaries, unless the context otherwise specifically defines. Overview Powin Corporation has relationships with various manufacturers in China and Taiwan that manufacture a variety of products for the Company’s U.S. customers that they sell and distribute throughout the U.S. In addition, the Company owns an 85% interest in a manufacturing joint venture in Mexico. The Company’s customer base includes distributors in the transportation, medical, sports, camping, fitness, packaging and furniture industries. In addition to providing manufacturing coordination and distribution support for original equipment manufacturers, the Company sells its own proprietary products through its CPP and Powin Energy subsidiaries. Powin Energy is working to develop and commercialize energy storage systems based on lithium battery technology for the transportation, utility and commercial building markets. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our unaudited condensed consolidated financial statements. Results of Operations Comparison of three months ended June 30, 2013 and June 30, 2012 The following tables set forth key components of the Company’s results of operations (unaudited), for thethree months ended June 30, 2013 and 2012, in dollars of sales revenue and its key segments of revenue. Operating revenues and expenses of each of the Company’s segments are as follows: 23 For the three-months ended June 30, 2013and 2012 OEM PM Mexico Wooden CPP Energy June 30, 2013 Consolidated Sales $ Cost of sales - Gross profit ) Operating expense Other income (expense) - - ) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP Energy June 30, 2012 Consolidated Sales $ Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) ) - - - ) Income (loss) before income tax ) Income tax on consolidated income - Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) 24 Consolidated net sales for the three months ended June 30, 2013, decreased approximately $8.9 million or 65.6% from the same period of 2012, was primarily due to the decreased sales of $8.1 million fromOEM and decreased sales of $0.6 million from PM. OEM’s sales decreased $8.1 million or 71.8% compared to the same period last year mainly because we stopped sales to one of our largest customer since January 1, 2013.The PMsubsidiary netsales decreased approximately $632 thousand or 34.0%due to decreased sales to a large customer caused by budget cut by this customer. The Company stopped or reduced sales to these companies because the gross profit margin of sales to these customers is not favorable to the Company. The Company wants to concentrate its resources to higher profit customers. For the three months ended June 30, 2013 compared with the same period of 2012, consolidated cost of sales decreasedapproximately $8.3 million or 65.5% due to the decrease in consolidated net sales. Consolidated grossprofit decreased from approximately $862 thousand for the three months ended June 30, 2012 to approximately $285 thousandfor the three months ended June 30, 2013. The decrease is mainly because gross profit for PM, Mexico and CPP subsidiaries, combined, increased to $134 thousand for the three months ended June 30, 2013 from negative $197 thousand for the three months ended June 30, 2012, offset by decreased gross profit from Powin OEM, Wooden and Powin Energy subsidiaries, combined, decreased to $151 thousand for the three months ended June 30, 2013 from $1,059 thousand for the three months ended June 30, 2012, Consolidated gross margins decreased from 6.4% for the three months ended June 30, 2012 to 6.1% for the three months ended June 30, 2013. The decrease of gross profit margin is because of the change of product mix to include higher margin products as an effort ofPowin transitioning from low margin business to more proprietary or higher margin products and as a result of stopping or reducing sales to lower margin customers. Consolidated operating expenses for the three months ended June 30, 2013, increased approximately $87 thousand dollars or 5.8%, from $1.5 million in the same period of 2012 to $1.6 million.The increase is primarily due to increased research and development expenses of $113 thousand. The increased research and development is mainly because Powin Energyheavily invested in the future of renewable energy and energy storage systems and is working on proprietary as well as partnership products that are in the pipeline. The following table is reflective of the changes in operating expenses in dollars and percent of change for the three months ended June 30, 2013 and 2012, respectively. June 30, June 30, Change % Change Salaries & Related $ $ $ ) )% Advertising % Professional Services % All Other % TOTAL $ $ $ % For the three months ended June 30, 2013, the Companyhad net loss of approximately $1,631 thousand, had cash flows used in operations of approximately $675thousand, compared to net loss of approximately $613 thousand and negative cash flows from operations of approximately $980 thousand for the same period of2012. Net loss increased primarily because operating expenses increased for reasons discussed above. 25 Comparison of six months ended June 30, 2013 and June 30, 2012 The following tables set forth key components of the Company’s results of operations (unaudited), for thesix months ended June 30, 2013 and 2012, in dollars of sales revenue and its key segments of revenue. Operating revenues and expenses of each of the Company’s segments are as follows: For the six-months ended June 30, 2013and 2012 OEM PM Mexico Wooden CPP Energy June 30, 2013 Consolidated Sales Cost of sales - Gross profit ) Operating expense Other income (expense) - - ) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP Energy June 30, 2012 Consolidated Sales Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) ) - - - Income (loss) before income tax ) Income tax on consolidated income - Consolidated net income ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) 26 Consolidated net sales for the six months ended June 30, 2013, decreased approximately $15.3 million or 57.1% from the same period of 2012, was primarily due to the decreased sales of $14.1 million fromOEM and decreased sales of $1.1 million from PM. OEM’s sales decreased $14.1 million or 61.6% compared to the same period last year mainly because of the following reasons: 1)stopped sales to one of our largest customer since January 1, 2013 2) decreased sales to other large customers since January 1, 2013.The PM subsidiary netsales decreased approximately $1.1 million or 33.8%due to decreased sales to a large customer caused by budget cut by this customer. The Company stopped or reduced sales to these companies because the gross profit margin of sales to these customers is not favorable to the Company. The Company wants to concentrate its resources to higher profit customers. For the six months ended June 30, 2013 compared with the same period of 2012, consolidated cost of sales decreasedapproximately $14.8 million or 58.9% due to the decrease in consolidated net sales. Consolidated grossprofit decreased from approximately $1,761 thousand for the six months ended June 30, 2012 to approximately $1,205 thousandfor the six months ended June 30, 2013. The decrease is mainly because gross profit for PM, Mexico and CPP subsidiaries, combined, increased to $347 thousand for the three months ended June 30, 2013 from negative $388 thousand for the three months ended June 30, 2012, offset by decreased gross profit from Powin OEM, Wooden and Powin Energy subsidiaries, combined, decreased to $713 thousand for the three months ended June 30, 2013 from $2,149 thousand for the three months ended June 30, 2012, Consolidated gross margins increased from 6.6% for the six months ended June 30, 2012 to 10.5% for the six months ended June 30, 2013. The increase of gross profit margin is because of the change of product mix to include higher margin products as an effort ofPowin transitioning from low margin business to more proprietary or higher margin products and as a result of stopping or reducing sales to lower margin customers. Consolidated operating expenses for the six months ended June 30, 2013, increased approximately $432thousand dollars or 15.8%, from $2.7 million in the same period of 2012 to $3.2 million.The increase is primarily due to increased research and development expenses of $216 thousand and increased bad debt expenses for allowance and impairment cost of obsolete inventories of $207 thousand. The increased research and development is mainly because Powin Energyheavily invested in the future of renewable energy and energy storage systems and are working on proprietary as well as partnership products that are in the pipeline. The following table is reflective of the changes in operating expenses in dollars and percent of change for the six months ended June 30, 2013 and 2012, respectively. June 30, June 30, Change % Change Salaries & Related $ $ $ ) )% Advertising ) )% Professional Services % All Other % TOTAL $ $ $ % For the six months ended June 30, 2013, the Companyhad net loss of approximately $2,300 thousand, had cash flows used in operations of approximately $2,072 thousand, compared to net loss of approximately $921thousand and negative cash flows from operations of approximately $1,484 thousand for the same period of2012. Net loss increased primarily because operating expenses increased for reasons discussed above. 27 Liquidity and Capital Resources The Company has financed its operations over the years principally through cash generated from operations and liquidity from available borrowings.Cashused in operating activities were approximately $2,072 thousand and $1,484 thousand for the six months ended 2013 and 2012, respectively.The increase of cash used in the operating activities is due to increased net loss from operation, less increase in accounts payable, less increase in payroll and other liabilities, and more payments made to acquire inventories, offset partially by less collection of accounts receivable. Cash used in investing activities wasapproximately $100 thousandduring the six months ended June 30, 2013 as compared to $480 thousand used in the investing activities for the six months ended June 30, 2012. The decrease of cash used in investing activities is because in the six months ended June 30, 2012 more cash were used to replace and add office and manufacturing equipment. Cash provided from financing activities during the six months ended June 30, 2013 was $2.40 million compared to cash used in financing activities of $750 thousand. The increase of cash provided from financing activities is mainly due to net increased borrowings of notes payable, offset by $1.6 million payment of borrowing during the six months ended June 30, 2013. The ratio of current assets to current liabilities is 2.24 at June 30, 2013 compared to 1.50 at December 31, 2012.Quick liquidity (current assets less inventory divided by current liabilities) was 1.58 at June 30, 2013 compared to 1.00 at December 31, 2012.At June 30, 2013, the Company had working capital of approximately $4.45 million compared with working capital at December 31, 2012 of approximately $2.52 million.Trade accounts receivables at June 30, 2013 had 48 days average collection period compared to 36 days at December 31, 2012. In March 2011, the Company signed a new banking facility with Key Bank for a two-year $2,000,000 line-of-credit with a maturity date of May 15, 2013. The new line is not personally guaranteed by any board member or stockholder but is secured by all receivables, inventory and equipment.The new line-of-credit is indexed to the prime rate less three-fourths of a point.The Company’s operating line-of-credit outstanding balances as of June 30, 2013 and December 31, 2012were $0 and $1,600,000,respectively. During March 2013, the Company repaid all outstanding balances under this line. The Company’s operating line-of-credit was subject to negative and standard financial covenants.The negative covenants restricted the Company from incurring any indebtedness and liens except for trade debt incurred in the normal course of doing business; such as, borrowing money including capital leases; sell, mortgage, assign, pledge, lease, grant security interest in, or encumber any of the Company’s assets or accounts; engage in any business substantially different than in which the Company is currently engaged; loan, invest or advance money or assets to any other person, enterprise or entity.Other standard financial covenants consisted of; current ratio of 1.25 to 1.00 tested at the end of each quarter; total liabilities to capital ratio of 2.50 to 1.00 tested at the end of each year; operating cash flow to fixed charge ratio of not less than 1.25 to 1.00 tested at the end of each year.As of June 30, 2013 the Company was no longer in compliance with all covenants compared to being in compliance with all covenants as of December 31, 2012. 28 In June 2011, the Company entered into a five-year equipment note payablewith Key Bank, with maximum borrowings available of $500,000, with a maturity date of June 21, 2016.The interest rate on this equipment note payable is fixed at 3.05%.The proceeds of this equipment note payable were used to upgrade old outdated equipment and add new state-of-the-art metal manufacturing equipment to the Company’s PM and Mexico segments.At June 30, 2013 and December 31, 2012, the Company’s equipment note payable balance was$325,000 and $375,000, respectively.The Company has no covenants in respect to this equipment note payable, however it is secured by equipment purchased using this facility. On December 18, 2012, the Company signed a new loan with Sterling Bank for four-year $163,000 with a maturity date of January 1, 2017 and the loan is not personally guaranteed by any board member or stockholder but is secured by all inventory, receivables and equipment. Further, the interest is calculated using interest rate of 3.25%. The Company outstanding loan balance as of June 30, 2013 and December 31, 2012 was $143,941 and $163,000, respectively. On March 15, 2013, the Company entered a new $2.0 million line-of-credit with 3U, a supplier of Powin, with a maturity date of June 30, 2015. The interest rate on the line-of-credit is fixed at 6% and there are no covenant requirements. The balance of the loan including accrued interest as of June 30, 2013 was $2,031,890. On March 11, 2013, the Company entered in a related party note with the CEO, Joseph Lu, in the amount of $2 million. This allowed Powin to pay off the $1.6 million bank line-of-credit in full. The loan from Joseph Lu including accrued interest amounted to $2,036,822 as of June 30, 2013. The loan has a 6% annual interest rate, with no guarantee or collateral and due June 30, 2015. The Company’s preferred shares have a provision that calls for dividends of 12%, declared semi-annually, and paid in preferred shares.As a result of the dividend provision, we issued 798 shares of our preferred stock during 2012 resulting in an increase in preferred stock of $79,800 and reduction of additional paid in capital for the same amount. The Company’s common shares have a provision that allows dividends to be paid in cash at the discretion of the board of directors; however, the Company’s board of directors has never declared a dividend on common stock and there is no assurance that future dividends will be declared on the Company’s common stock. In June 2013, the Company approved issuance of 20,000 common shares to its Board of Directors for their services on the board, with an expense of $7,000 to the Company booked in June 2013. Each director received 5,000 shares of Common Stock for an aggregate of 20,000 shares of Common Stock issued. The shares were issued in July 2013. In June 2013, the Company declared preferred stock dividends. The dividends were issued in July 2013.The Company accrued a total of 441 dividends in preferred shares and booked $44,100 increase in Preferred stock in July 2013. The Company’s management does not believe the current cash and cash flow from operations, including its notes payable, will be sufficient to meet anticipated cash needs, including cash for working capital and capital expenditures in the foreseeable future.As such, the company is actively seeking additional cash resources in order to respond to changing business conditions and to take advantage of opportunities for growth in certain segments. The company is evaluating options for additional cash in the form of both debt and equity securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to the company’s stockholders.The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. 29 The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties including: investors’ perception of, and demand for, securities of alternative manufacturing companies; conditions of the U.S. and other capital markets in which we may seek to raise funds; and future results of operations, financial condition and cash flow.Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, if at all.Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. Off Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company, as defined by Rule 229.10(f)(1) and is not required to provide the information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management has evaluated, under the supervision and with the participation of our principal executive and principal financial officers, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).Based on that evaluation, our principal executive and financial officers concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION Item 1.Legal Proceedings. On March 13, 2013, Yang Ming Marine Transport Corporation filed a lawsuit in Washington County Circuit Court (Case No. C131895CV) for $20,000 in connection with an alleged breach by Powin Corporation of a liquidated damages clause in a shipping contract.Powin Corporation has obtained an indefinite time to answer the complaint to investigate the possible resolution of the dispute. 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults Upon Senior Securities. None Item 4.Mine Safety Disclosures Not applicable Item 5.Other Information. At the annual meeting of shareholders held June 12, 2013, the shareholdersapproved an annual advisory vote on named executive compensation. The Company will abide by the shareholders’ preference on the frequency of such advisory votes.There have been no material changes to the procedures by which security holders may recommend nominees to the board of directors. Item 6.Exhibits. Certification of the Chief Executive OfficerPursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 Certification of thePrincipal Financial Officer Pursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, , as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 31 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this quarterly report to be signed on its behalf by the undersigned hereunto duly authorized. August 14, 2013 By/s/ Joseph Lu Joseph Lu Chief Executive Officer and Interim Chief Financial Office (Principal Executive Officer and Principal Financial Officer) By /s/ Jingshuang Liu Jingshuang Liu President and Director 32
